674 So. 2d 970 (1996)
James H. "Jim" BROWN, as Commissioner of Insurance for the State of Louisiana
v.
ASSOCIATED INSURANCE CONSULTANTS, INC. and Associated Auditors, Inc., et al.
James H. "Jim" BROWN, as Commissioner of Insurance for the State of Louisiana
v.
PHYSICIAN'S MEDICAL INDEMNITY ASSOCIATION, et al.
James H. "Jim" BROWN, as Commissioner of Insurance for the State of Louisiana
v.
LEME REINSURANCE LIMITED; Numa, Inc.; Eric T. Schmidt; John O'Brien; & Gary Bennett.
No. 96-C-1106.
Supreme Court of Louisiana.
June 7, 1996.
Denied.
VICTORY, J., not on panel.